                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          Civil Action No.: 3:16 CV 00611


 SYNERGY INSURANCE COMPANY,

                   Plaintiff,

        v.                                                         ORDER
 UNIQUE PERSONNEL CONSULTANTS,
 INC.,

                   Defendant.


       THIS MATTER is before the Court on Plaintiff Synergy Insurance Company’s

(“Synergy”) Motion for Summary Judgment (Doc. No. 57) and Memorandum in Support (Doc.

No. 58) against Defendant Unique Personnel Consultants, Inc. (“UPC”). For the reasons set

forth below, the Motion is GRANTED.

         I.   BACKGROUND

       Synergy’s Amended Complaint alleges that UPC and Defendant Team Company d/b/a

StaffQuick (“StaffQuick”) failed to pay premiums when due and failed to reimburse Synergy for

deductible amounts paid on UPC’s behalf. (Doc. No. 26) Synergy contends these actions

constituted a breach of contract. (Id.) Synergy’s claims against StaffQuick have been

voluntarily dismissed and are not at issue for purposes of Syngery’s Motion for Summary

Judgment against UPC.

       In August 2017, UPC filed its Answer to the Amended Complaint. (Doc. No. 32) The

Court permitted UPC’s attorneys to withdraw as counsel of record later that same month. (Doc.

Nos. 38, 40) The Court granted UPC 28 days to file substitute appearances (Doc. No. 38), but

UPC has not filed any such appearance with the Court.
         In August 2018, Synergy filed a Motion for Summary Judgment against UPC (Doc. No.

57) and Memorandum in Support (Doc. No. 58). UPC has not filed a response to this motion.

UPC additionally failed to appear for a properly noticed status conference before the Court

following submission of Synergy’s motion for summary judgment. (November 27, 2018 Minute

Entry)

          II.      LEGAL STANDARD

         “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). If a party fails to properly address another party’s assertion of fact, the Court

may “consider the fact undisputed for purposes of the motion” or “grant summary judgment if

the motion and supporting materials—including the facts considered undisputed—show that the

movant is entitled to it.” Fed. R. Civ. P. 56(e).

         III.      DISCUSSION

         In support of its Motion for Summary Judgment, Synergy contends that the following facts

are undisputed:

                1. On or about July 1, 2014, Synergy issued a Workers Compensation and Employers

                   Liability Insurance Policy to UPC, effective for the period from July 1, 2014 to July

                   1, 2015 (the “2014 Policy”). (Pl. Mot. Summ. J., Attach. 1, Grant Aff. ¶ 3) On or

                   about July 1, 2015, Synergy issued a new Workers Compensation and Employers

                   Liability Insurance Policy to UPC, which was intended to be effective for the period

                   from July 1, 2015 to July 1, 2016 (the “2015 Policy”). Pursuant to the 2015 Policy,

                   UPC was to remit premium payments to UPC on a monthly basis for the entire term

                   of the policy. (Id. ¶ 4.)




                                                   -2-
       2. Pursuant to the 2014 Policy and the 2015 Policy (the “Policies”), Synergy insured

          UPC against losses resulting from workers compensation claims made by

          individuals employed through its employment staffing agency. Synergy advanced

          amounts relating to workers compensation claims and was to be reimbursed up to

          the per-occurrence deductible amount by UPC.        Under the 2015 Policy, for

          example, the per-occurrence deductible amount was $30,000. (Id. ¶ 5.)

       3. Synergy also billed UPC monthly for deductible amounts that Synergy advanced

          on UPC’s behalf during the prior month. UPC was to remit payment for deductible

          amounts to Synergy on a monthly basis. (Id. ¶ 6.) UPC failed to pay all premium

          payments due to Synergy under the 2015 Policy. UPC failed to pay premiums in

          the total amount of $110,806.00, all of which was due on or before July 1, 2016.

          (Id. ¶ 7.)

       4. UPC further failed to pay all assessments and fees due in relationship to the

          premium payments under the 2015 Policy, which total $6,629.00 and were likewise

          due on or before July 1, 2016. (Id. ¶ 8.) UPC additionally has failed to pay

          $937,485.98 in incurred and billed deductible amounts. Those amounts were due

          pursuant to the following schedule:

Item                                  Due Date                   Amount

2015 Policy Premiums                  9/23/2016                         $110,806.00
2015 Policy Assessments & Fees        9/23/2016                           $6,629.00
May 2016 Deductibles                  6/15/2016                         $107,998.01
June 2016 Deductibles                 7/15/2016                           62,851.76
July 2016 Deductibles                 8/15/2016                           74,056.18
August 2016 Deductibles               9/15/2016                           84,217.79
September 2016 Deductibles            10/15/2016                          63,854.99
October 2016 Deductibles              11/15/2016                         115,934.13
November 2016 Deductibles             12/15/2016                          47,386.83



                                         -3-
      December 2016 Deductibles               1/15/2017                              23,624.24
      January 2017 Deductibles                2/15/2017                              71,695.40
      February 2017 Deductibles               3/15/2017                              46,634.31
      March 2017 Deductibles                  4/15/2017                              50,200.74
      April 2017 Deductibles                  5/15/2017                              14,128.21
      May 2017 Deductibles                    6/15/2017                              21,438.01
      June 2017 Deductibles                   7/15/2017                              20,358.39
      July 2017 Deductibles                   8/15/2017                              11,852.63
      August 2017 Deductibles                 9/15/2017                              13,550.76
      September 2017 Deductibles              10/15/2017                             36,638.95
      October 2017 Deductibles                11/15/2017                             24,053.12
      November 2017 Deductibles               12/15/2017                              7,721.59
      December 2017 Deductibles               1/15/2018                               5,321.48
      January 2018 Deductibles                2/15/2018                               3,374.35
      February 2018 Deductibles               3/15/2018                              10,113.20
      March 2018 Deductibles                  4/15/2018                               3,970.53
      April 2018 Deductibles                  5/15/2018                               5,498.65
      May 2018 Deductibles                    6/15/2018                               1,894.00
      June 2018 Deductibles                   7/15/2018                               9,117.73
      Total Amount Due                                                           $1,054,920.98


       Based on these facts, Synergy has moved for summary judgment in its favor. UPC has

not disputed its liability under the Policies or the total amount due to Synergy in connection with

Synergy’s Motion for Summary Judgment. Indeed, UPC has not addressed Synergy’s Motion

for Summary Judgment in any manner. Consequently, the Court considers these facts

undisputed for the purposes of Synergy’s motion. See Fed. R. Civ. P. 56(e). Accordingly, the

Court finds that Synergy has shown that UPC breached its contract, that there is no genuine

dispute as to any material fact in this case, and that as a matter of law, Synergy is entitled to an

award of its damages plus statutory pre-judgment interest pursuant to N.C. Gen. Stat. § 24-5(a)

as measured from the date of each of the breaches recited in the chart above.
                                               Signed: December 4, 2018




                                                 -4-
